Wood, J., (after stating the facts). The letter which appellant exhibits and makes the basis of his complaint is fatal to his cause of action. We must construe it as a whole, and, considering all of its parts, read it so as to make it intelligible if it can be done. Kelly v. Dooling, 23 Ark. 582; Railway v. Williams, 53 Ark. 58. For we must assume that the author of tiie letter intended that it should convey some meaning. “Words which are omitted by inadvertence from a written contract may be supplied by construction at law, without resort to reformation, if the context shows what words are omitted.” 2 Page on Contracts, § 1125; Richelieu Hotel Co. v. International Military Encampment Co., 140 Ill. 248, s. c. 33 Am. State Rep. 234. The omission of the word “not” before the word “promise” is a plain inadvertence, or clerical misprison which the context itself readily and naturally supplies. Otherwise the different parts of the latter are not only contradictory, but absurd and meaningless. No one could read the letter without seeing that the word “not” was intended to be used before the word “promise.” Gran v. Spangenberg, 53 Minn. 42, s. c. 54 N. W. 933; Wallis Iron Works v. Monmouth Park Association, 19 L. R. A. 456; Sisson v. Donnelly, 36 N. J. L. 432; 9 Cyc. 585, note 30. The court did not err therefore in sustaining the demurrer; and, as appellant did not offer to amend, the judgment dismissing the complaint is affirmed.